Case 5:20-cv-00011-GW-SHK Document 51 Filed 01/21/21 Page 1of1 Page IPG 262

8 UNITED STATES DISTRICT COURT

7 CENTRAL DISTRICT OF CALIFORNIA

10
EDITH GOMEZ; OSCAR VASQUEZ, ) CASE NO. 5:20-cv-00011-GW-SHK

 

11 || individually and as the Personal )
12 || Representative of the Estate oftheir _)
unborn child hereinafter “Baby ) [PROPOSED] ORDER OF DISMISSAL
13 || Vasquez, ) OF ACTION
14 _. )
Plaintiffs, )
15 )
16 || V- ) Assigned to: Judge George H. Wu
) Referred to: Judge Shashi H. Kewalramani
17 || LAURIE HERNANDEZ, )
18 )
Defendants. )
19 )
20 Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure

21 || 4) (a)())(A)G1), it is ordered that this action be, and hereby is, dismissed with prejudice

22 || as to all claims, causes of action, and parties.

 

23

24 IT IS SO ORDERED.

25

26 || Dated: January 21, 2021 Afra x, MA

27 HONORABLE GEORGE H. WU

3g UNITED STATES DISTRICT JUDGE

1

 

JOINT STIPULATION AND ORDER OF DISMISSAL OF ACTION

 

 

 
